tam-111320-98 index numbers internal_revenue_service national_office technical_advice_memorandum november taxpayer's name taxpayer's address taxpayer's ein tax years date of conference legend corporation a corporation b corporation c llc preferred securities group group group country r country dollar_figure state p state q year li year year l i tam-111320-98 date date date date date date date date date date date date date date date date date e n w b u h i r m o p r p f f e r p p p r p o s e n w a n u a n dollar_figureg sh dollar_figurej sk fx1 fx2 fx3 fx4 fx5 m n p q rs aa bb cc dd ee ff gg hh xth yth i t n o b t w b t e u o d d e e t d e o t l i tam years years years years years years g n o m o o stock exchange l regulation x year prospectus year prospectus year prospectus issues whether the loans made to corporation a by llc constitute debt or equity for federal_income_tax purposes when the funds for the loans were obtained by llc through the issuance of preferred securities to the public whether the preferred securities constitute debt or equity for federal_income_tax purposes if the securities were treated as issued directly to the public by corporation a whether the transactions that involve the issuance of the preferred securities and the subsequent lending of the proceeds to corporation a lack economic_substance based on the facts provided the loans constitute debt for federal_income_tax purposes conclusions if the preferred securities were treated as issued directly to the public by corporation a based on the facts provided the securities would constitute debt for federal_income_tax purposes based on the facts provided the transactions involving the issuance of the preferred securities and the subsequent loans to corporation a have economic_substance a limited life company tam-111320-98 facts in year corporation a’ formed llc the sole purpose of llc was organized under the laws of country r to issue shares and lend the net_proceeds to corporation a formation llc had aa outstanding shares of common_stock bb shares were owned by corporation a and cc shares were owned by corporation corporation a made a c capital_contribution of approximately dollar_figureh corporation a of llc to llc upon its formation as manager conducts all of the business and affairs a wholly owned subsidiary of corporation a upon its a year transaction--group preferred securities on date llc issued dd shares of m preferred securities group preferred securities for a purchase_price of dollar_figure per the proceeds from the issuance of the group preferred share were loaned by llc to corporation a pursuant to securities dollar_figureg promissory note dated date corporation a for general corporate purposes including the repayment of outstanding indebtedness the loan proceeds were used by a the following is a description of the group preferred securities the loan agreement between corporation a and llc relating to the group preferred securities and the payment and guarantee agreement for the benefit of the group preferred securities holders group preferred securities the holders of the group preferred securities are entitled to receive cumulative cash dividends at the annual rate of stated liquidation preference of dividends are payable in u s dollars monthly in arrears on the last day of each calendar month of each year commencing date dividends accrue and are cumulative whether or not they have been dollar_figure per share per annum of the the the m corporation a was incorporated in state p on date as a company incorporated in corporation b state q it in year is the successor of the group preferred securities are listed on the new york stock exchange on date llc also loaned to corporation a the proceeds from the issuance of the common_stock and capital_contribution approximately dollar_figureh income_tax treatment of this loan this memorandum does not address the federal tam-111320-98 declared and whether or not there are profits surplus or other funds dividends on of llc legally available for the payment of dividends the group preferred securities are cumulative from the date_of_original_issue date corporation a as manager must declare dividends on the group preferred securities in any calendar_year to the extent that corporation a reasonably anticipates that llc will have earnings legally available for the payment of dividends and cash on hand sufficient to permit such payments right to extend interest payment periods on the year loan consecutive months monthly dividend described below payments on the group preferred securities can be deferred by llc dividends in arrears during an extended interest payment period will accumulate additional distributions thereon at the rate of m per annum because corporation a has the for up to llc will not pay any dividends on any shares of llc ranking junior to the group preferred securities as redeem purchase or otherwise acquire any junior shares of llc until all accumulated and unpaid dividends on the group preferred securities have been paid in full to dividends or the group preferred securities are redeemable at the option at the redemption price of dollar_figure plus accrued and the group preferred securities are also of llc and subject_to the prior consent of corporation a or after date unpaid dividends redeemable at the option of llc and subject_to the prior consent of is required to pay additional corporation a amounts on the group preferred securities be required to be paid if the payments to the group preferred securities holders are subject_to_withholding or other charges if llc or corporation a additional_amounts may any time on is not in bankruptcy at the time of each loan upon any repayment or prepayment of principal on the year the proceeds will be used to redeem the group preferred however the proceeds may be reloaned to corporation a loan securities and not used for redemption if as manager and its financial advisor determined by corporation a is not in corporation a default on any loan pertaining to the group preferred securities corporation a has made timely payments on the repaid loan for the immediately preceding months payments of dividends on the group preferred securities corporation a principal and interest on the loan and under circumstances that are consistent with those which a lender would require for a loan to is made at a rate sufficient to provide payments equal to is expected to be able to make timely payments of llc is not in arrears on the loan is made on terms an unrelated party corporation a or greater the loan and as tam-111320-98 than the amount of dividend payments required on the group the loan is made for a term consistent with preferred securities market circumstances and corporation a’s financial condition and the final maturity of the loan is not later than the yth anniversary of the issuance of the group preferred securities in the event of any voluntary or involuntary liquidation of llc the group preferred securities dissolution or winding up holders will be entitled to receive out of the assets of llc available for distribution to shareholders an amount equal to the stated liquidation preference of dollar_figure per share plus all accumulated and unpaid dividends whether or not declared to the date of payment to holders of common shares or any other class of shares ranking junior to the group preferred securities but together with the holders of every other series of preferred or preference stock of llc ranking pari passu with the group preferred securities this distribution is made before any distribution of assets if llc fails to pay dividends in full on the group a majority in liquidation preference of the preferred securities for consecutive monthly dividend periods or corporation a breaches any of its obligations under the year loan or under the year guarantee agreement described below then the holders of outstanding preferred securities will be entitled to appoint and authorize a trustee to enforce llc's creditor rights under the loan against corporation a enforce the obligations undertaken by corporation a under the year guarantee agreement and declare and not later than days pay dividends on the preferred securities after the right to appoint a trustee arises the manager will convene a general meeting for the above purpose convene a meeting the holders of the outstanding group preferred securities and other such preferred or preference stock will be entitled to convene the meeting in liquidation preference of if the manager fails to if any proposed resolution provides for or corporation a any variation or abrogation the modification of regulation x the liquidation dissolution or winding up of llc proposes to take any_action effecting of the rights preferences and privileges of the group preferred securities by amending llc's articles of association or otherwise including the issuance of shares senior to the preferred securities or association which prohibits transfers of common_stock then the preferred securities holders will be entitled to vote together as class on such resolution proposed or initiated upon the liquidation dissolution or winding up or any entity owned above if the liquidation dissolution and winding up or more by corporation a either directly or any preferred securities owned by corporation a no such approval is required for or of llc is of the articles of of corporation a a tam-111320-98 indirectly are not entitled to vote and are treated as not outstanding for the purposes of the vote if they were year loan agreement on date corporation a and llc entered into a loan agreement year loan under which llc loaned corporation a aggregate liquidation preference of the group preferred securities issued and sold by llc g the the entire principal_amount of the year loan is due and payable together with any accrued but unpaid interest including any additional interest‘ on the earliest of date which corporation a if llc redeems the group preferred securities the liquidated a principal_amount equal to the year loan is due and payable in aggregate liquidation preference of the redeemed group preferred securities is dissolved or liquidated or llc is dissolved or or the date upon corporation a has the right to prepay the year loan without premium or penalty at any time after date circumstances at any time corporation a additional interest on the year loan and in certain is required to pay any the year loan bears interest at an annual rate of m from the interest is payable in u s dollars is made until maturity_date it on the last day of each calendar month of each year beginning date corporation a has the right at any time during the term of the as long as corporation a year loan payment of interest on the loan period for up to must pay all interest then accrued and unpaid months at the end of such period corporation a during any extended is not in default in the to extend the interest payment corporation a is required to pay additional interest if llc is required to pay any additional_amount with respect to the is required to group preferred securities or withhold or deduct any amounts from the interest payments made to the amount of the additional interest is the amount needed by llc llc to pay the group preferred securities holders the full amount of the stated dividends corporation a corporation a does not have the right to prepay the year a technical obligation to pay a portion thereof based on loan additional interest in the absence of any actual liability for withholding taxes duties assessments or government charges or 199s loud tam interest payment period or at any time during which there is event of uncured default under the loan corporation a will not pay corporation a any dividends on any of its shares of equity stock must notify llc of the extended interest payment period and llc must notify the group preferred securities holders of the deferral an the year loan is subordinate and junior in right of payment the term senior indebtedness means the and interest on to all senior indebtedness all indebtedness of principal premium if any corporation a whether outstanding or subsequently created incurred for money borrowed or evidenced by a note or or assumed which is similar instrument given in connection with the acquisition of any business properties or assets including securities indebtedness of others of the kinds described above if corporation a is responsible or liable for payment as guarantor or otherwise and renewals amendments extensions and refundings of any such indebtedness unless it is not superior in right of payment to the year loan is expressly provided that the indebtedness any if corporation a defaults in the payment of any principal or interest on any senior indebtedness when it or premium if any becomes due and payable or respect to any senior indebtedness then until the default has been cured or waived no direct or indirect payment will be made on the year loan an event of default occurs with corporation a's obligations under the loan agreement are also for the benefit of the group preferred securities holders and the holders are entitled to enforce the agreement directly against corporation a under the terms of the loan agreement any of the following constitute an event of default interest on the year loan including any additional interest a valid extension of the interest payment period is not a default default in the payment of the principal on the year loan when due default in the payment of corporation a represents that the term senior indebtedness it is generally understood in the financial was not intended to include debt to unsecured general creditors such corporation a intended the term to have as debt to trade creditors the meaning as community--indebtedness for borrowed money or indebtedness evidenced by term liabilities when it intended to include all debt obligations including debt to unsecured general creditors represents that the year loan ranks pari passu with the general creditors of corporation a furthermore corporation a used the a promissory note or bond including trade creditors corporation a also tam-111320-98 or liquidation of llc the dissolution winding up bankruptcy insolvency or liquidation of corporation a breach of any covenants will have the right to declare the principal and the interest on the year loan and all other_amounts payable on the year loan to due and payable the right to appoint a trustee to exercise llc's creditor rights under the loan agreement and corporation a agrees to cooperate with the trustee the group preferred securities holders will have an event of default occurs then llc and be if the in the loan agreement corporation a agreed to use the proceeds of the loan for working_capital for other general corporate purposes not to indirect ownership of the common_stock of llc voluntarily dissolve wind-up or liquidate llc so long as any preferred securities are outstanding and of its duties as manager of llc for retirement of debt and to maintain direct or to timely perform all the loan agreement may be amended by mutual consent of the parties provided that no such amendment will adversely affect the group preferred securities holders unless the holders of the outstanding group preferred securities agree to the amendment of year payment and guarantee aqreement under the year payment and guarantee agreement year guarantee agreement corporation a irrevocably and unconditionally agreed to pay the group preferred securities holders the guarantee payments and to make certain other_payments guarantee payments are the following payments without any accumulated and duplication to the extent not paid_by llc unpaid dividends that have been declared on the group preferred the securities out of moneys legally available for dividends redemption price of the group preferred securities called for redemption by llc as available to llc the liquidation distribution and available for distribution to group preferred securities holders in any additional_amounts payable by llc on liquidation of llc the group preferred securities an optional redemption or otherwise out of funds the amount of assets of llc upon a liquidation of llc the lesser_of and a b corporation a irrevocably and unconditionally agrees to pay in full to the group preferred securities holders the guarantee payments as and when due regardless of any defense right of set-off or counterclaim that llc corporation a's obligation to make a guarantee may have or assert payment may be satisfied by direct payment by corporation a except to the extent paid_by llc to the group preferred securities holders or by causing llc to pay such amounts to the holders the guarantee is a guarantee of payment and not of collection a holder may enforce the guarantee directly against corporation a the agreement is not discharged except by payment of the guarantee to the extent not paid_by llc payments in full performance of all obligations of corporation a and by complete corporation a's obligations under the agreement are independent of llc's obligations with respect to the group preferred securities sole debtor to make the guarantee payments in addition corporation a is liable as principal and if corporation a fails to comply with its obligations under the year guarantee agreement and redeems or purchases any shares which rank junior to its obligations under the agreement then all accumulated arrears of dividends payable on the group preferred securities are immediately due and payable default with respect to its obligations under the year guarantee agreement then it may not redeem purchase acquire or pay a liquidation preference with respect to any preferred or preference stock which ranks pari passu with the year guarantee agreement if corporation a in is the year guarantee agreement constitutes an unsecured obligation of corporation a and ranks right of payment to all liabilities of corporation a with the most senior preferred or preference stock now or subsequently issued by corporation a or any guarantee issued by corporation a or senior to corporation a's common_stock an affiliate with respect to such stock and subordinate and junior in pari passu except with respect to any changes that do not adversely affect in which case the rights of the group preferred securities holders no vote is required the year guarantee agreement may be amended only with the prior approval of the group preferred securities holders owning not less than in liquidation preference of the outstanding preferred securities prospectus for group preferred securities the year prospectus contained a summary of certain federal_income_tax considerations for prospective purchasers of the group a summary of some of those preferred securities considerations the following is llc will be treated as a partnership for federal_income_tax purposes accordingly each group preferred securities holder will tam-111320-98 such income will not exceed the dividends be required to include in gross_income the holder’s distributive_share of llc's net_income received on the group preferred securities except in limited no circumstances ie extension of the interest payment period portion of such income will be eligible for the dividends received deduction payment of interest on the loans is not subject_to_withholding tax under present u s federal_income_tax law the payment of such income to u s persons and the corporation a as manager of llc will furnish to each group preferred securities holder a schedule_k-1 each year setting forth the holder's allocable share of income for the prior taxable_year if an interest payment period is extended under the terms of llc will continue to accrue income equal to the accrued income will be allocated but not distributed to the year loan amount of the interest payment due at the end of the extended interest payment period over the length of the extended payment period holders of record on the business_day preceding the last day of each calendar month interest payment period will include interest in gross_income in advance of the receipt of cash security will be increased by the amount of any interest that is included in income without receipt of cash when cash is subsequently received from llc a result holders of record during an extended and will be decreased the tax basis of a group preferred as b year transaction--group preferred securities on date llc issued to the public ee shares of preferred group preferred securities ’ the proceeds from the issuance of the group preferred securities group liquidation preference of the group preferred securities is share securities dollar_figurej promissory note dated date corporation a for general corporate purposes including the repayment of outstanding indebtedness were loaned to corporation a pursuant to the loan proceeds were used by dollar_figure per a the the following is a description of the group preferred securities the loan agreement between corporation a and llc relating he group preferred securities are listed on the new york stock exchange on date a capital_contribution dollar_figurek not address the federal_income_tax treatment of this loan llc also loaned to corporation a the proceeds from this memorandum does from corporation a tam-111320-98 to the group preferred securities and the payment and guarantee agreement for the benefit of the group preferred securities holders group preferred securities the holders of the group preferred securities are entitled to of the receive cumulative cash dividends at the annual rate of n stated liquidation preference of dollar_figure per share per annum for the and initial period from the date of original issuance to date thereafter at the applicable_rate described below which is the dividends are payable in u s dollars adjusted quarterly monthly in arrears on the last day of each calendar month of each the dividends accrue and are cumulative year commencing date whether or not they have been declared and whether or not there are profits surplus or other funds of llc legally available for the payment of dividends are cumulative from the date_of_original_issue dividends on the group preferred securities date corporation a as manager must declare dividends on the group preferred securities in any calendar_year to the extent that corporation a reasonably anticipates that llc will have earnings legally available for the payment of dividends and cash on hand sufficient to permit such payments right to extend interest payment periods on the year loan consecutive months monthly dividend described below payments on the group preferred securities can be deferred by llc dividends in arrears during an extended interest payment period will accumulate additional distributions thereon at the applicable_rate because corporation a has the for up to in general the applicable_rate for any quarter other than the but will not be initial period will equal p less than q per annum nor more than r per annum rate for any quarter equals the highest of three rates based on treasury obligations of the effective rate the effective - llc will not pay any dividends on any shares of llc ranking junior to the group preferred securities as redeem purchase or otherwise acquire any junior shares of llc until all accumulated and unpaid dividends on the group preferred securities have been paid in full to dividends or the group preferred securities are redeemable at the option in in whole or of llc subject_to the prior consent of corporation a part any time on share plus accumulated dividends also are redeemable at or after date ll the redemption price of dollar_figure per at the group preferred securities the option of llc and subject_to the prior tam-111320-98 consent of corporation a additional_amounts on the group preferred securities amounts may be required to be paid if the payments to the group preferred securities holders are subject_to_withholding or other charges if llc or corporation a is required to pay additional and as corporation a is not in bankruptcy at the time of each loan upon any repayment or prepayment of principal on the year the proceeds will be applied to redeem the group preferred however the proceeds may be reloaned to corporation a as manager and its financial advisor is not in loan securities and not used for redemption if determined by corporation a corporation a default on any loan pertaining to preferred shares of any series ranking pari passu with the group preferred securities corporation a has made timely payments on the repaid loan for the immediately preceding months payments of dividends on the group preferred securities corporation a principal and interest on the loan and under circumstances that are consistent with those which a lender would require for a loan to an unrelated party is made at than the amount of dividends that accrue on the group preferred the senior unsecured long-term debt of corporation a securities is rated among the four highest categories by a nationally recognized the loan is made for a term consistent with rating organization market circumstances and corporation a's financial condition and is the final maturity of the for a term not to exceed j years year loan is not later than the xth anniversary of the issuance of the group preferred securities a rate sufficient to provide payments equal to llc is not in arrears on be able to make timely payments of the loan is made on terms is expected to or greater the loan and in the event of any voluntary or involuntary liquidation of llc the group preferred securities dissolution or winding up holders will be entitled to receive out of the assets of llc available for distribution to shareholders an amount equal to the stated liquidation preference of dollar_figure per share and all accumulated and unpaid dividends whether or not declared to the date of to be made before any distribution of payment assets to holders of common shares or any other class of shares of llc ranking junior to the group preferred securities but together with the holders of every other series of preferred or preference stock of llc outstanding ranking pari passu with the group preferred securities the distribution is if llc fails to pay dividends in full on the group preferred securities for consecutive monthly dividend periods or corporation a breaches any of loan or under the year guarantee agreement described below its obligations under the year then a majority in liquidation preference of the the holders of outstanding preferred securities are entitled to appoint and authorize a trustee to enforce llc's creditor rights under the loan against corporation a enforce the obligations undertaken by corporation a under the year guarantee agreement and declare and pay dividends on the preferred securities after the right to appoint a trustee arises a general meeting for the above purpose convene a meeting the holders of the outstanding group preferred securities and other such preferred or preference stock will be entitled to convene the meeting in liquidation preference of the manager will convene not later than days if the manager fails to if any proposed resolution provides for any variation or of llc abrogation of the rights preferences and privileges of the group preferred securities by way of amendment of llc's articles of association or otherwise including the issuance of ‘shares senior to the preferred securities or winding up entitled to vote together as approval is required for dissolution and winding up of llc is proposed or initiated upon the liquidation dissolution or winding up of corporation a or any entity owned preferred securities owned by corporation a or more by corporation a are not entitled to vote and are treated as if they were not outstanding for the purposes of the vote a class on such resolution or then the preferred securities holders will be the liquidation dissolution or above if the liquidation no such any year loan agreement on date corporation a and llc entered into a loan agreement year loan under which llc loaned corporation a aggregate liquidation preference of the group preferred securities issued and sold by llc dollar_figurej the the entire principal_amount of the year loan is due and payable together with any accrued but unpaid interest including any additional interest on the earliest of date which corporation a liquidated year loan is due and payable in if llc redeems the group preferred securities the a principal_amount equal to the is dissolved or liquidated or llc is dissolved or or the date upon corporation a is required to pay additional interest if llc is required to pay any additional_amount with respect to the is required to group preferred securities or withhold or deduct any amounts from the interest payments made to the amount of the additional interest is the amount needed by llc llc to pay the group preferred securities holders the full amount of the stated dividends corporation a tam-111320-98 aggregate liquidation preference of the redeemed group preferred securities corporation a has the right to prepay the year loan without premium or penalty at any time following date circumstances at any time corporation a additional interest on the year loan and in certain is required to pay any the year loan bears interest at a variable rate from date the rate for the initial period from the date the loan is made to date applicable_rate calendar month of each year beginning date interest is payable on the last day of each thereafter interest is payable at the n per annum is corporation a has the right at any time during the term of the months is not in default in the as long as corporation a to extend the interest payment year loan payment of interest on the loan period for up to must pay all interest then accrued and unpaid interest payment period or at any time during which there is event of uncured default under the loan corporation a will not pay corporation a must dividends on any of notify llc of the extended interest payment period and llc must notify the group preferred securities holders of the deferral its shares of equity stock at the end of such period corporation a during any extended an the year loan is subordinate and junior in right of payment all indebtedness of the term senior indebtedness means the and interest on to all senior indebtedness principal premium if any corporation a excluding the year loan whether outstanding or subsequently created incurred or assumed which is borrowed or evidenced by a note or similar instrument given in connection with the acquisition of any business properties or any indebtedness of others of the assets including securities is responsible or liable for kinds described above if corporation a renewals amendments payment as guarantor or otherwise and extensions and refundings of any such indebtedness unless it-is expressly provided that the indebtedness is not superior in right of payment to the year loan obligations to other creditors - for money or corporation a does not have the right to prepay the year a portion thereof based on a technical obligation to pay loan additional interest in the absence of any actual liability for withholding taxes duties assessments or government charges as case may be the tam-111320-98 including trade creditors do not constitute senior indebtedness and is not superior in right the year loan ranks pari passu with of payment to the year loan if corporation a defaults in the payment of any principal or interest on any senior indebtedness when it or premium if any becomes due and payable or respect to any senior indebtedness then until the default has been cured or waived no direct or indirect payment will be made on the year loan an event of default occurs with corporation a's obligations under the year loan agreement are also for the benefit of the group preferred securities holders and the holders are entitled to enforce this agreement directly against corporation a under the terms of the loan agreement any of the following default in the payment of the dissolution winding up or liquidation of llc constitute an event of default interest on the year loan including any additional interest a valid extension of the interest payment period is not a default default in the payment of the principal on the year loan when due bankruptcy insolvency or liquidation of corporation a breach of any covenants will have the right to declare the principal and the interest on the year loan and all other_amounts payable on the year loan to be due and payable the right to appoint a trustee to exercise llc's creditor rights under the loan agreement and corporation a agrees to cooperate with the trustee the group preferred securities holders will have an event of default occurs then llc and the if in the loan agreement corporation a agreed to use the proceeds of the loan for working_capital for other general corporate purposes not to indirect ownership of the common_stock of llc voluntarily dissolve wind-up or liquidate llc so long as any- preferred securities are outstanding and of its duties as manager of llc for retirement of debt and to maintain direct or to timely perform all the loan agreement may be amended by mutual consent of the parties provided that no such amendment adversely affects the group preferred securities holders unless the holders of outstanding group preferred securities agree to the amendment of the corporation a represents that the year loan ranks pari passu with the general creditors of corporation a including trade creditors tam -111320-98 year payment and guarantee agreement under the payment and guarantee agreement year guarantee agreement dated date corporation a irrevocably and unconditionally agreed to pay the group preferred securities holders the guarantee payments and to make certain other_payments guarantee payments are the following payments without any accumulated and duplication to the extent not paid_by llc unpaid dividends that have been declared on the group preferred the securities out of moneys legally available for dividends redemption price of the group preferred securities called for redemption by llc as available to llc the liquidation distribution and available for distribution to group preferred securities holders in liquidation of llc the group preferred securities an optional redemption or otherwise out of funds any additional_amounts payable by llc on the amount of assets of llc upon a liquidation of llc the lesser_of and b a corporation a irrevocably and unconditionally agrees to pay in full to the group preferred securities holders the guarantee payments as and when due regardless of any defense right of set-off or counterclaim that llc corporation a's obligation to make a guarantee may have or assert payment may be satisfied by direct payment by corporation a to the group preferred securities holders or by causing llc to pay such amounts to the holders except to the extent paid_by llc the guarantee is a guarantee of payment and not of collection a holder may enforce the guarantee directly against corporation a the agreement is not discharged except by payment of the guarantee to the extent not paid_by llc payments in full performance of all obligations of corporation a and by complete corporation a's obligations under the agreement are independent of llc's obligations with respect to the group preferred securities sole debtor to make the guarantee payments in addition corporation a is liable as principal and if corporation a fails to comply with its obligations under the year guarantee agreement and redeems or purchases any shares which rank junior to its obligations under the agreement with respect to participation in assets then all accumulated arrears of dividends payable on the group preferred securities are immediately due and payable obligations under the year guarantee agreement then it may not redeem purchase acquire or pay a liquidation preference with respect to any preferred or preference stock which ranks pari passu in default with respect to its if corporation a is tam-111320-98 with the year guarantee agreement the year guarantee agreement constitutes an unsecured obligation of corporation a and ranks right of payment to all liabilities of corporation a with the most senior preferred or preference stock now or subsequently issued by corporation a corporation a or senior to corporation a's common_stock an affiliate with respect to such stock and or any guarantee issued by subordinate and junior in pari passu except with respect to any changes that do not adversely affect the rights of the group preferred securities holders in which case no vote is required the year guarantee agreement may be amended only with the prior approval of the group preferred securities holders owning not less than in liquidation preference of the outstanding group preferred securities prospectus for group preferred securities the year prospectus contained a summary of certain federal_income_tax considerations for prospective purchasers of the group a summary of some of those preferred securities considerations the following is llc will be treated as a partnership for federal_income_tax accordingly each group preferred securities holder will purposes be required to include in gross_income the holder’s distributive_share of llc's net_income received on the group preferred securities except in limited no circumstances ie extension of the interest payment period portion of such income will be eligible for the dividends received deduction payment of interest on the loans is not subject_to_withholding tax under present u s federal_income_tax law the payment of such income to u s persons and the such income will not exceed the dividends corporation a will furnish to each group preferred securities holder a schedule_k-1 each year setting forth the holder's allocable share of income for the prior taxable_year as manager of llc llc will continue to accrue income if an interest payment period is extended under the terms of the equal to the amount year loan of the interest payment due at the end of the extended interest payment period over the length of the extended payment period accrued income will be allocated but not distributed to holders of record on the business_day preceding the last day of each calendar a result holders of record during an extended interest month payment period will include interest in gross_income in advance of the receipt of cash a group preferred security the tax basis of as will be increased by the amount of any interest that is included in and will be decreased when cash is income without receipt of cash subsequently received from llc c year transaction--group preferred securities on date llc issued ff shares of group preferred securities denominated in foreign_currency of country s ina public offering the liquidation preference of the group preferred securities is per share securities fx2 proceeds were used by corporation a for general corporate purposes including the retirement of outstanding indebtedness the proceeds from the issuance of the group preferred were loaned by llc to corporation a the loan fx1 the following is a description of the group preferred securities the loan agreement between corporation a and llc relating to the group preferred securities and the payment and guarantee agreement for the benefit of the group preferred securities holders this information was taken from the year prospectus group preferred securities the holders of the group preferred securities are not entitled to any payments until the group preferred securities are redeemed in general the group preferred securities will be redeemed on date the original issue_price of on that date compounded annually the amount of fx5 represents a deferred return of at fx1 plus the amount of be declared and paid as a redemption price of a dividend s fx4 per share fx5 to any holder of group preferred securities may require llc to redeem the holder’s group preferred securities prior to date a change in the income_tax laws of country s a result of as if the the group preferred securities are listed on stock the group preferred securities have not been and will as exchange l not be registered under the united_states securities act of amended and may not be sold within the united_states or persons laws prohibited both in the initial_public_offering as well as secondary market in order to avoid inadvertent breaches of u s securities the transfer of group preferred securities to u s persons is to u s the on date llc also loaned to corporation a the proceeds from the capital_contribution made by corporation a memorandum does not address the federal_income_tax treatment of this loan to llc fx3 this tam if a year prior llc or corporation a a significant risk that llc may redeem the group preferred securities holder is required to include any dividends in income in llc engages in to the year of receipt a category a event or impermissible business activities or corporation a fails to comply with its covenant regarding ownership of llc’s common_stock a category b event prior to date required to pay or receives an opinion from independent advisors that there is additional interest’ or deduct as interest_expense its payments or accruals of interest on the group preferred securities for u s event or at any time is less than of the number of group preferred a result of early redemption a securities initially offered as the amount_paid upon a redemption will exceed the category a event fx1 issue_price the specific amount will depend upon the redemption date and whether a category a or category b event has occurred tax purposes a category a the number of group preferred securities outstanding b corporation a will not be allowed to it will be required to pay as applicable is a if llc fails to pay the amount payable upon redemption of corporation a breaches any an event occurs which entitles the holders of the the group preferred securities within days of the date fixed for redemption group preferred securities or the group preferred securities to vote pursuant to the terms thereof or of its obligations under the year loan or the year guarantee agreement described below then the holders of the outstanding group preferred securities together with the holders of the group and the group preferred securities will be entitled to appoint and authorize a trustee to enforce llc’s creditor rights against corporation a under the year loan enforce the obligations undertaken by corporation a under the year guarantee agreement and pay amounts on redemption as applicable after the right to appoint a trustee arises the manager will convene a general meeting for the above purpose convene a meeting the holders of the outstanding group preferred securities and any other such preferred or preference stock will be entitled to convene the meeting in liquidation preference of if the manager fails to not later than days in the event of any voluntary or involuntary liquidation corporation a is required to pay additional interest if llc is required to pay any additional_amount with respect to the is required to group preferred securities or withhold or deduct any amounts from the interest payments made to the amount needed by llc llc to pay the group preferred securities holders the full amount of the dividends the amount of the additional interest is corporation a tam-111320-98 dissolution or winding up of llc after payment of all liabilities of llc but before any distribution of assets to holders of common shares or any other class of shares ranking junior to the group preferred securities the holders of the group preferred securities will be entitled to receive pro_rata with the holders of every other outstanding series of preferred shares of llc ranking pari passu with the group preferred securities an amount equal to the amount received if llc were to redeem the group preferred securities as result of a category b event a if dividends have not been paid in full on the group preferred pay or declare and set_aside for or declare and set_aside for payment any dividends on any securities llc will not payment any dividends on any other preferred or preference stock of llc ranking pari passu with the group preferred securities pay shares of llc ranking junior to the group preferred securities or prohibition ends when all accumulated arrears of unpaid dividends on the group preferred securities have been paid in full redeem purchase or otherwise acquire any junior shares this llc is entitled to specify one or more successive redemption the last of which must occur on or before date related dates redemption prices including related dividends payable on redemption and details of subsequent loan agreements to be entered into with a holder corporation a may elect not to have its group preferred securities redeemed on date date and to have its shares redeemed on the later redemption if llc specifies a later redemption date llc may not vary or abrogate any of the rights preferences or privileges of the group preferred securities without the approval of the holders of the group preferred securities voting equally with the holders of any other shares of llc that rank pari passu with the group preferred securities and would be equally adversely affected by such action resolution approved by holders of preference of such shares preferred securities will be deemed not to be varied by the creation or issue of any further shares of llc which rank pari passu or junior to the group preferred securities such approval may be obtained by a the rights attached to the group at least in liquidation_year loan agreement on date corporation a and llc entered into a loan agreement year loan under which llc loaned corporation a fx2 aggregate liquidation preference of the group preferred securities issued and sold by llc the tam-111320-98 the entire principal_amount of the year loan is due and payable together with any accrued and unpaid interest including any additional interest on date except to the extent that llc connection with subsequent loan agreements with corporation a offered to extend the redemption date and holders of group preferred securities have elected not to redeem their shares redeems the group preferred securities prior to such date a principal_amount equal to the loan is due and payable in aggregate liquidation preference of the redeemed group preferred securities in has if llc the year corporation a has the right to prepay the year loan without is or would be required to pay or receives an opinion from premium or penalty on any redemption date after the date corporation a independent advisors that there is be required to pay any additional interest a significant risk that it would the proceeds of any prepayment or repayment of the year loan may be reloaned to corporation a for a period not to exceed l years interest accrues on the year loan at an annual rate equal to s from the date such loan is made until maturity compounds annually and is payable together with the outstanding or when the corresponding principal principal_amount on date amount shall become due and payable securities are redeemed as corporation a will pay as additional interest on the year loan an amount equal to the difference between the aggregate redemption price payable upon the occurrence of redemption price payable upon the occurrence of a category b event and the aggregate a category a event a result of a category b event if the group preferred interest the year loan is subordinate and junior in right of payment and interest on the term senior indebtedness means the to all senior indebtedness all indebtedness of principal premium if any corporation a excluding the year loan and year loan whether outstanding or subsequently created incurred or assumed whieh is for money borrowed or evidenced by a note or similar instrument given in connection with the acquisition of any business properties or assets including securities the kinds described above if corporation a for payment as guarantor or otherwise and extensions and refundings of any such indebtedness unless it expressly provided that the indebtedness is not superior in right of payment to the year loan is responsible or liable renewals amendments obligations to other creditors any indebtedness of others of is tam-111320-98 including trade creditors do not constitute senior indebtedness ' and is not superior in right the year loan ranks pari passu with of payment to the year loan and the year loan corporation a's obligations under the year loan agreement are also for the benefit of the group preferred securities holders and the holders are entitled to enforce this agreement directly against corporation a under the terms of the loan agreement any of the following the dissolution winding up default in the payment of constitute an event of default interest on the year loan including any additional interest default in the payment of the principal on the year loan when due bankruptcy insolvency or liquidation of corporation a breach of any covenants will have the right to declare the principal and the interest on the year loan and all other_amounts payable on the year loan to be due and payable the right to appoint a trustee to exercise llc's creditor rights under the loan agreement and corporation a agrees to cooperate with the trustee the group preferred securities holders will have or liquidation of llc and an event of default occurs then llc the if in the loan agreement corporation a agreed to maintain direct or indirect ownership of the common_stock of llc to voluntarily dissolve wind-up or liquidate llc so long as any group preferred securities are outstanding and perform all of its duties as manager of llc to timely not the loan agreement may be amended by mutual consent of the parties provided that no such amendment adversely affects the group preferred securities holders unless the holders of outstanding shares agree to the amendment of the year payment and guarantee agreement under the payment and guarantee agreement year guarantee agreement dated date corporation a irrevocably and unconditionally agreed to pay the group preferred securities holders the guarantee payments and to make certain other_payments guarantee payments are the following payments without duplication to the extent not paid_by llc any accumulated and corporation a represents that the year loan ranks pari passu with the general creditors of corporation a including trade creditors tam-111320-98 unpaid dividends that have been declared on the group preferred the securities out of moneys legally available for dividends redemption price payable with respect to any group preferred securities called for redemption by llc as otherwise out of funds available to llc llc of assets of llc the group preferred securities the redemption preference and any additional_amounts payable by llc on upon a liquidation of the lesser_of an optional redemption or the amount a and b the guarantee is a guarantee of payment and not of collection a holder may enforce the guarantee directly against corporation a the agreement is not discharged except by payment of the guarantee to the extent not paid_by llc payments in full performance of all obligations of corporation a payments may be satisfied by direct payment of the required amounts by corporation a causing llc to pay such amounts to the holders to the holders of group preferred securities or by and by complete the guarantee except with respect to any changes which do not adversely affect the rights of holders the year guarantee agreement may be changed only with the prior approval of the holders of not less than in liquidation preference of the group preferred securities given either in writing or by vote at a meeting of the holders corporation a may not purchase redeem pay dividends on or make guarantee payments with respect to any preferred or preference stock of corporation a or its affiliates ranking pari passu or junior in default with to the year guarantee agreement if corporation a respect to its obligations under the agreement or llc is or default on any of its group preferred securities obligations in arrears is the year guarantee agreement constitutes an unsecured obligation of corporation a and ranks of corporation a preference stock issued by corporation a and with any guarantee entered into by corporation a with respect to any preferred or preference stock of any affiliate of corporation a corporation a’s common_stock pari passu with the most senior preferred or junior to all liabilities and senior to prospectus for group preferred securities the year prospectus contained a summary of certain u s federal_income_tax considerations that may be relevant to prospective purchasers of the group preferred securities excerpts are from this summary assuming that the holders of group preferred securities are resident in country sdollar_figure the following the llc will be treated as a partnership for federal_income_tax accordingly each holder of the group preferred purposes securities will be treated as earning a distributive_share of llc’s as borrower pursuant to interest_income accrued from corporation a a nonresident_alien however a holder who is the year loan a non-u s_corporation partnership estate or individual or trust may receive payment of dividends from llc which are not subject_to any u s income or withholding_tax provided certain requirements are met corporation a as manager of llc wiil furnish each group preferred securities holder a schedule_k-1 each year setting forth the holder's allocable share of income for u s prior taxable_year only and does not require a u s that is not subject_to u s income or withholding_tax on income or gain derived from the group preferred securities is informational tax_return to be filed by any holder the receipt of the schedule_k-1 tax purposes for the issue law and analysis whether the loans made to corporation a_by llc constitute debt or equity for federal_income_tax purposes when the funds for the loans were obtained by llc through the issuance of preferred securities to the public under sec_385 of the internal_revenue_code the as to sec_385 be treated as stock or indebtedness or secretary_of_the_treasury is authorized to prescribe such regulations as may be necessary or appropriate to determine whether an interest in a corporation is part stock and in part indebtedness of the factors that the regulations should take into account to determine whether a debtor-creditor relationship exists or corporation-shareholder relationship exists the following to pay on demand or return for an adequate_consideration in money_or_money's_worth to pay a fixed rate of interest to ratio_of_debt_to_equity of the corporation the convertibility into the stock of the corporation and relationship between holdings of stock in the corporation and holdings of the interest in question and whether there is subordination or preference over any indebtedness of the corporation a specified date a sum certain in money in a written unconditional promise these factors include whether there is whether there is sets forth some the in on a under sec_385 of issuance by the issuer as is stock or indebtedness is binding on the issuer and on all holders the characterization as to whether an interest in of the time a corporation i tam of such interest but is not binding on the secretary_of_the_treasury proposed_regulations under sec_385 were issued on date which set forth the factors to be considered in determining whether an instrument was stock or debt sec_385 were then issued in date effective date that was extended several times regulations however were withdrawn in there currently are no regulations under sec_385 with a delayed the final final regulations under t d c b notice_94_47 1994_1_cb_357 provides that the an unconditional whether there is in the reasonably foreseeable whether the rights of the holders of among the factors that may be considered in making whether holders possess the right to enforce the payment characterization of an instrument for federal_income_tax purposes depends on the terms of the instrument and all surrounding facts and circumstances such a determination are promise on the part of the issuer to pay a sum certain on demand or at a fixed maturity_date that is future of principal and interest the instrument are subordinate to rights of general creditors whether the instruments give the holders the right to participate in the management of the issuer capitalized instruments and stockholders of the issuer the instrument by the parties and intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial_accounting purposes and circumstances determination of whether an instrument constitutes debt or equity john kelley co the weight given to any factor depends upon all the facts no particular factor is conclusive in making the whether there is identity between holders of the whether the issuer is thinly whether the instrument is v commissioner u s the label placed upon the fifth circuit of the united_states court_of_appeals has the source of payments the presence or absence of the names given to the certificates considered the following factors in classifying an instrument as either debt or equity evidencing the indebtedness maturity_date payment of principal and interest flowing as to regular corporate creditors thin or adequate capitalization creditor and stockholder ability of the corporation to obtain loans from outside lending institutions acquire capital assets and the extent to which the advance was used to source of interest payments the intent of the parties identity of interest between the status of the contribution in relation a fixed the right to enforce participation in management the failure of the debtor to repay a result the continued tam the various factors listed in notice_94_47 are aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship fin hay realty co states with a whether there was a genuine intention to create a debt reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship litton business systems the important issue is 3d cir 398_f2d_694 v united v commissioner t c inc notice_94_47 was issued in response to a number of transactions be treated as in which instruments were issued that were designed to debt for federal_income_tax purposes but as equity for regulatory the instruments rating agency or financial_accounting purposes typically contained a combination of debt and equity characteristics upon examination the service will scrutinize the notice states that instruments of this type to determine if their purported status as debt for federal_income_tax purposes is appropriate the following discussion applies the factors listed in notice_94_47 and other debt equity factors to the facts in this case purposes of issue the form of the transactions the application of these factors is based on for continued on the due_date or states 464_f2d_394 5th cir to seek a postponement estate of mixon v united for a more detailed description of the debt equity factors of bittker eustice federal income_taxation of the federal_income_tax significance of corporate debt and see plumb critical analysis and a proposal tax chapter_4 corporations and shareholders sixth edition essay analysis of notice_94_47 between equity and debt in the new financial environment tax rev for a detailed distinguishing see hariton rev l a l in general if llc is respected as a partnership for tax a result purposes the preferred securities represent partnership interests the income and other rights attributable to the loans as held by llc flow through to the holders of the group group group preferred securities and tam is _there an unconditional promise to pay_a sum certain on a fixed maturity_date that is in the reasonably demand or foreseeable future at an important factor used in classifying an instrument as either debt or equity is whether the instrument has a definite maturity_date on which the creditor is entitled to principal definite obligation to repay a debt characteristic and the absence of the fortunes of the issuer an equity characteristic a fixed maturity_date indicates that the repayment may depend on a fixed maturity_date indicates a an unconditional repayment of the presence of and at risk a date that is in the reasonably foreseeable otherwise the creditor's principal may be in addition although the presence of a fixed maturity_date to the date on which there is however no bright-line_test to determine repay the principal is one of the indicia of debt payment is due must be future repayment of the principal becomes contingent on the issuer's profitability whether a maturity_date for a particular instrument is reasonably foreseeable future date for a particular instrument is have considered a number of factors including the nature of the issuer's business the financial condition of the issuer the length of time the issuer has been in existence and how likely it in existence when the instrument matures the issuer will be example see monon railroad v commissioner t c acq instruments with a 50-year term substantial nature of the taxpayer's business and the fact that the taxpayer had been in corporate existence for years prior to the issuance of the instruments in determining whether a maturity the courts for purposes of classifying took into consideration the in which the court a reasonable date c b is that in the for in this case corporation a has an unconditional obligation to repay the principal_amount of each loan by a certain date principal_amount of the year loan is due no later than date term of later than date the year loan is due no later than date a k years the principal_amount of the year loan is due no j years and the principal_amount of a term of a term of m years the in united_states v snyder brothers company cert den u s sth cir long term of the debentures years the debentures as equity taxpayer's formation to the taxpayer's shareholders in exchange for assets creditors and there was no limitation on the payment of dividends or provision for any sinking_fund the debentures were unsecured and subordinated to other as one factor in classifying the debentures were issued upon the the court cited the 367_f2d_980 tam-111320-98 if certain conditions are met at that time one condition is that the maturity_date of the new loan however under the terms of the year loan and year loan upon the the proceeds may be reloaned to repayment or prepayment of the loan corporation a year loan will not be later than the yth anniversary of the issuance of the group preferred securities condition is that the maturity_date of the new loan will not be later than the xth anniversary of the issuance of the group preferred securities be extended under certain circumstances for example if the holders of the group preferred securities elect not to have their shares redeemed on date however the maturity_date of any new loan must be on or before date in the case of the year loan in the case of the year loan a maximum term of n years the term of the loan may for the one although corporation a has the right in effect to postpone for example the payment of the principal amounts of the year loan and the year loan there are meaningful limitations and conditions on corporation a's ability to exercise this right corporation a must have an investment grade credit rating the loan must be made on terms and under circumstances that are consistent with those required by a lender for a loan to an unrelated party and the terms of the loan must be based on market conditions at the time of exercise option to extend the maturity of these debt instruments consequently for purposes of determining the maturity dates and terms of the year loan and the year loan corporation a's right to postpone the payment of the principal amounts of the loans should in the case of the year loan because not be taken into account corporation a’s ability to extend the term of the year loan depends upon whether the holders of the group preferred securities elect not to have their shares redeemed the year loan should be treated as having a maturity_date of date therefore corporation a does not have an unconditional corporation a was in existence for over p years when the loans in addition since its formation corporation a has were issued been a substantial operating business and has a history of repaying the stated maturity dates all of its debt of the year loan resulting in a term of k years the year_ loan j years and the year loan resulting ina resulting in therefore in this case a term of compare sec_1_1272-1 of the income_tax regulations in which an unconditional option to extend the maturity_date of debt_instrument may be taken into account to determine the overall maturity_date of the instrument a tam-111320-98 ‘ term of m years appear to be reasonable dates do the holders of the instruments possess the right to enforce the payment of principal and interest another important factor used in classifying an instrument as either debt or equity is whether the holder of the instrument has the right to enforce the payment of principal and interest right to enforce the payment of principal and interest by the holder an equity is characteristic a debt characteristic and the absence of this right is a fixed under the provisions of all three loan agreements if an event of default occurs for example a default in the payment of interest on the loan the holder of the loan rights principal and interest payable on the loan to be due and payable because llc is could be viewed as meaningless for example llc would have the right to declare the in effect controlled by corporation a has certain creditor these rights llc a group however corporation a's obligations under each loan agreement and an event of default under the loan agreement the holders of for example under the terms of the preferred securities if are also for the benefit of the holders of the group group group preferred securities and the holders as entitled to enforce the loan agreements directly against corporation a there is a majority in liquidation preference of the outstanding preferred securities have the right to appoint a trustee to exercise llc's creditor rights under the loan agreement and corporation a has agreed to cooperate with the trustee the year loan the holders of the preferred securities with the rights of creditors including the right to enforce the payment of principal and interest on the loans and the year loan also provide the year loan the provisions of a result are as if corporation a's right to postpone the payment of the q years for the year loan would appear to principal_amount of each loan were to be taken into account the resulting term of of case were to be taken into account the resulting term of would appear to be reasonable in this case k years for the year loan and the resulting term be reasonable in this if the latest possible maturity_date for the year loan n years date under the guarantee agreements corporation a only guarantees those payments that llc is already legally obligated to make to the holders in effect the guarantees are meaningless and continued are the rights of the holders of the instruments subordinate to rights of qeneral creditors if an instrument is subordinate to the claims of general creditors the instrument appears to resemble equity the instrument lacks at least one of the significant characteristics of the debtor- however an instrument is not automatically creditor relationship is subordinate to the claims of general denied debt status if creditors but ranks ahead of the issuer's preferred and common_stock moreover debt status generally is not impaired if payments can be made on the instrument while senior claims are outstanding it in this case the year loan the year loan it also includes certain in general senior indebtedness is all indebtedness of and the year loan are subordinate and junior in right of payment to all senior indebtedness corporation a that is for money borrowed or evidenced by a note or similar instrument given in connection with the acquisition of any business properties or assets indebtedness for which corporation a payment as guarantor or otherwise and any indebtedness secured_by a the year loan and the lien upon property owned by corporation a year loan specifically indicate that the term senior indebtedness does not include the indebtedness of unsecured general creditors including trade creditors loan are not subordinate to the unsecured indebtedness of general creditors including trade creditors does not appear to be subordinate to the unsecured indebtedness of general creditors including trade creditors three loans corporation a's common_stock the loans rank superior to the claims of holders of therefore the year loan and the year is responsible or liable for in addition the year loan in the case of all does the instrument give the holders the right to participate in the management of the issuer the presence of voting and other management rights in an instrument generally is one of the indicia of equity continued the guarantees are provided to satisfy certain the holders of the preferred securities do not rely on them for their creditor rights technical requirements of sec_3 act of considered an investment_company under sec_3 act if any debt securities of the finance subsidiary issued to held by the public are unconditionally guaranteed by the parent as the payment of principal interest and premium if any 3a-5 a a finance subsidiary will not be of the investment_company the act of the see cfr or to tam-111320-98 - in this case under the provisions of the year loan and the year loan corporation a will not pay dividends on any of its shares of equity stock during an extended interest payment period or when there is an event of uncured default in addition in certain situations for example an event of default under the loan agreement the holders of liquidation preference of the preferred securities can appoint and authorize a trustee to enforce llc's creditor rights against corporation a under the applicable loan agreement certain actions for example amendment of the loan agreement cannot be taken without the approval of the holders of liquidation preference of the preferred securities in addition in a majority in these rights provide the holders of the securities very limited or affect the management of corporation a rights to participate in and do not indicate that the loans are equity is the issuer thinly capitalized in general if a corporation has a nominal stock capitalization this fact would tend to indicate that an coupled with excessive debt_instrument labeled debt might constitute equity debt equity ratio is another factor used to determine whether an the debt equity ratio indicates to instrument is debt or equity what extent a corporation may suffer losses without impairment of the interests of the corporation's creditors protection afforded to the creditors against sudden business slumps as issuance of the instrument is bona_fide loan a result a high ratio_of_debt_to_equity indicates that the a contribution_to_capital rather than a a high ratio lowers the a result the as in this case corporation a in for the period during which the securities were issued is not thinly capitalized general corporation a's debt equity ratio appears to range from approximately gg to hh which are acceptable ratios are the holders of the instruments and the stockholders of the issuer the same s e t a s w e e a e the relationship between a holder's ownership of a corporation's stock and debt is another factor used to determine whether an instrument is debt equity a proportionate relationship relevant only when a corporation's shareholders have advanced money to the corporation typically a closely_held_corporation a disproportionate relationship or in general this factor is in this case llc the holder of the loans does not own stock tam-111320-98 in corporation a controlling_interest in llc have adequate protection against any non-arm’s length dealings between corporation a and llc in addition although corporation a owns a the holders of the preferred securities what labels are placed on the instruments by the parties in general the issuance of a stock certificate indicates an equity_interest while the issuance of an instrument labeled a bond debenture or note is indicative of debt c the issuer's characterization of an instrument as time of issuance as either debt or equity is binding on the issuer and on all holders of the instrument is not binding on the internal_revenue_service or on a holder that discloses that it with the issuer's characterization is treating the instrument in a manner inconsistent however this characterization in addition under section of the in this case the loans are labeled debt in addition corporation a has treated the loans as debt for federal_income_tax purposes filings with the securities_and_exchange_commission sec government agencies moreover corporation a has described the loans as debt in and other the loans also bear all the indicia traditionally associated with the creation of debt written agreements describing the debt provisions regarding fixed maturity dates and the payment of interest as well as in the event of default a description of the rights afforded the holder are the instruments intended to be treated as debt or equity for non-tax purposes including requlatory rating agency or financial purposes the intent of the parties regarding the treatment of the instruments as debt or equity for non-tax purposes is factor in determining whether a debtor-creditor relationship or corporation-shareholder relationship exists factor the treatment of the instrument for non-tax purposes may be relevant for purposes of this an important a see the discussion in 640_f2d_1296 the clinton administration has proposed several times to deny interest deductions on for financial purposes and instruments that are not treated as debt certain super-maturity debt continued tam-111320-98 in assigning a rating to a company's senior debt the rating agencies for example standard and poor’s and moody’s are concerned primarily with the company's ability to make payments on the instrument composition of the company's capital structure and the degree of financial flexibility that would allow the company to deal with a downturn in cash_flow without triggering a default on its securities a key component of that rating analysis is the most companies use a mix of short-term and long-term debt including both senior and subordinated debt along with common_stock in analyzing the consequences of the issuance of a security for the the term equity credit denotes financial stability of the issuer the degree to which an instrument affords the company more financial flexibility than commercial paper--based on factors such as the term of the instrument the ability of the company to defer stated payments without triggering default and the ranking of the in using the term instrument in a liquidation of the company equity credit the rating agencies focus on the impact of the issuance of a particular security on other investors the classification of a particular security as debt or equity for tax purposes generally focuses on the rights of the investors in the because one of the factors used by the rating specific instrument agencies is the remaining term of an instrument the equity credit assigned to an instrument may change over the term of the instrument as instrument as debt or equity under tax law law characterization a company receives various degrees of equity credit from the rating agencies for the issuance of a given instrument compared to short-term debt the debt component is much larger applies on a consolidated_group basis without consideration of intercompany_transactions between group members its maturity_date approaches unlike the characterization of the for example bonds with very long maturities as are given some equity credit even though rating agency analysis in addition unlike tax by contrast finally the terms of the year loan the year loan and the year loan which were securities holders provide several features that increase corporation a's financial flexibility for example the relatively in effect passed through to the preferred _ continued however these proposals have not been adopted balanced budget bill of sec_215 for example see the see a hierarchy of hybrid securities standard poor's creditweek march of a problem tax note sec_1057 date reid mips besieged--solutions in search tam-111320-98 on this basis and the ability to the rating agencies agreed long maturity the subordination to senior debt defer interest payments that the issuance of preferred securities provides some equity credit for corporation a because the issuance results in greater financial flexibility than the issuance of commercial paper or even long-term senior debt classifying the preferred securities as equity assignment of some equity credit to the preferred securities is not inconsistent with the treatment of the preferred securities as participations in the loans which give the holders full creditor rights against corporation a debt for tax purposes this treatment is however not equivalent to or with the treatment of the loans as in addition the for financial purposes the preferred securities are recorded a minority financial_accounting rules unlike on corporation a's consolidated financial statements as equity_interest in subsidiary tax rules require results to be presented on a consolidated_group basis including foreign affiliates that ignores the individual assets and liabilities of separate but commonly controlled legal under generally_accepted_accounting_principles gaap entities is included in corporation a's consolidated_group for financial statement purposes because corporation a has voting control_over llc at least until a default on the underlying loans occurs preferred securities represent an ownership_interest in the assets of a minority llc and therefore are recorded for gaap purposes as the year loan equity_interest in subsidiary and the year loan are eliminated in corporation a's consolidated financial statements because they reflect inter-company assets and liabilities that are ignored for gaap purposes llc were to prepare stand-alone financial statements the year loan term debt by corporation a and as and the year loan would be recorded as long- an investment by llc if corporation a and the year loan the year loan the llc other factors other factors that may be relevant in classifying an instrument as either debt or equity for federal_income_tax purposes include the following convertibility of the instrument into stock of the issuer an equity characteristic conversion feature the loans do not have a in this case a sinking_fund a debt characteristic in this case there i sec_26 see consolidation general accounting standards c51 c51 fin accounting standards bd tam-111320-98 no sinking_fund provision contingent payments an equity characteristic there are no contingent payments in this case ability of the issuer to obtain loans from outside lending institutions a debt characteristic corporation a can borrow from outside lending institutions in this case it appears that failure of the debtor to repay on the due_date or postponement an equity characteristic has made the scheduled interest payments when due in this case corporation a to seek a based on the facts of this case and the factors described above be treated as debt for federal_income_tax purposes the year loan the year loan and the year loan should issue whether the preferred securities constitute debt or equity for federal_income_tax purposes if the securities were treated as issued directly to the public by corporation a based on the form of the transactions llc issued the preferred the proceeds of the issuance were the payments made on the loans are used securities to public investors then lent to corporation a by llc to make the payments on the preferred securities a represents that llc is purposes and that the preferred securities represent interests ina partnership preferred securities the interest_income accrued from the loans made to corporation a vehicle through which investors receive distributions of interest_income the partnership allocates to the holders of the a partnership for federal_income_tax in essence llc serves as a tax-transparent corporation in certain circumstances it may be appropriate to for example see asa investerings partnership v if the transactions were recharacterized so that corporation a recharacterize a series of transactions for federal_income_tax purposes commissioner t c memo and sec_7701 case is treated as the issuer of the preferred securities to the public the issue is whether the securities would be treated as debt of corporation a for federal_income_tax purposes through llc to analyze the relationship between corporation a and the public all of the rights and obligations of the relevant transactions must be considered regardless of whether they arise from the terms of the loan agreements or the terms of the preferred securities in recasting the transaction the rights that attach to however in looking in this tam-111320-98 the preferred securities must include those rights conferred on holders under the loan agreements relationship created by the direct issuance of the preferred securities to the public by corporation a are an important factor in the determination of whether or not a debtor-creditor relationship exists ’ the economic realities of the the following discussion applies the factors listed in notice_94_47 and other debt equity factors to an analysis of the preferred securities based on recharacterizing the transactions involving corporation a direct issuance of the preferred securities by corporation a to the public and the holders of the preferred securities as llc a is there an unconditional promise to pay a sum certain on demand or at a fixed maturity_date that is foreseeable future in the reasonably the terms of the group and group preferred securities do however because the not provide for a fixed maturity_date preferred securities must be redeemed upon the repayment of the underlying loan associated with the preferred securities the by preferred securities in effect have a fixed maturity_date incorporating the terms of the year loan with the terms of the group preferred securities the group preferred securities must be redeemed on date corporation a can defer the redemption of the group preferred securities until no later than date of the year loan with the terms of the group preferred securities the group preferred securities must be redeemed on date redemption of the group preferred securities until no later than date however in certain circumstances corporation a can defer the however in certain circumstances by incorporating the terms the terms of the group preferred securities provide for a stated redemption date of date circumstances the redemption date of the group preferred securities may be deferred until no later than date however in certain corporation a was in existence for over p years when the preferred securities were issued corporation a has been a substantial operating business and has a history of repaying all of its debt therefore in this case in addition since its formation the see the discussion in fin hay realty co v united_states supra litton business systems v commissioner supra dixie dairies corp v commissioner t c tam-111320-98 stated maturity dates of the group preferred securities resulting in be reasonable dates resulting in addition the stated redemption date of the group preferred securities resulting in a term of m years appears to be reasonable date a term of a term of k years appear to j years a and the group preferred securities in do the holders of the instruments possess the right to enforce the payment of principal and interest corporation a's obligations under the loans are also for the a an event of default for example default in for example under the terms of the preferred benefit of the preferred securities holders and the holders as group are entitled to enforce the loan agreements directly against corporation a securities if there is the payment of principal or interest on the loan under the applicable loan agreement the holders of a majority in liquidation preference of the outstanding preferred securities have the right to appoint a trustee to exercise llc's creditor rights under the loan agreement and corporation a has agreed to cooperate with the a result by incorporating the terms of the loans with trustee the terms of the preferred securities the holders of the preferred securities have certain creditor rights including the right to enforce the payment of amounts due on the securities as well as the right to initiate bankruptcy proceedings as are the rights of the holders of the instruments subordinate to rights of qeneral creditors the year loan the year loan and the year loan are however subordinate to the senior indebtedness of corporation a the loans are not subordinate to the unsecured debt of corporation afs general creditors including trade creditors loans rank superior to the claims of holders of corporation a's common_stock of the preferred securities the rights of the holders of the- preferred securities are subordinate to the rights of the holders of the senior indebtedness but are not subordinate to the rights_of by incorporating the terms of the loans with the terms in addition the if corporation a's right to postpone the payment of the principal_amount of each loan were to k years for the group preferred securities and resulting term of the resulting term of q years for the group preferred securities would appear to redemption date for the group preferred securities date to be taken into account the resulting term of n years would appear to if the latest possible were be reasonable in this case be reasonable in this case be taken into account the tam-111320-98 holders of corporation a’s unsecured debt including debt of trade creditors securities rank superior to the claims of holders of corporation a’s common_stock in addition the rights of the holders of the preferred does the instrument give the holders the right to participate in the management of the issuer the holders of preferred securities have limited voting rights in certain situations for example an event of even if the terms of the loans are incorporated with the terms of the securities default the holders of preferred securities can appoint and authorize a trustee to enforce their creditor rights against corporation a actions for example amendment of the loan agreement cannot be taken without the approval of the holders of preference of the preferred securities a majority in liquidation preference of the in liquidation in addition certain these rights however provide very limited rights to participate in indicate that the preferred securities are equity or affect the management of corporation a and do not is the issuer thinly capitalized in this case corporation a in general for the period during which the securities were issued corporation a's debt equity ratio appears to range from approximately gg to hh which are acceptable ratios is not thinly capitalized are the holders of the instruments and the stockholders of the issuer the same this factor could be relevant if corporation a stock and the preferred securities no indication that the holders of the preferred securities own a proportionate amount of corporation a stock corporation a stock and preferred securities are publicly traded instruments it holdings of corporation a stock and holdings of preferred securities is unlikely that there is any relationship between moreover because a particular holder owns both however there is what labels are placed on the instruments by the parties for purposes of this factor if corporation a were treated as the issuer of the preferred securities the labels given the preferred securities may be relevant labeled preferred shares and the documents associated with the instruments describe the income from the shares as dividends however the prospectuses filed with the sec indicate that the income the preferred securities are tam-111320-98 the tax opinion also states that any income that accrues from the shares is taxed as interest_income rather than as dividend for example the tax opinion in the prospectuses states that income the income from the shares is not eligible for the dividends received deduction during an extended interest payment period is included in income as interest even though it original_issue_discount a form of interest rather than as dividend income receive annual tax reporting documentation showing interest_income payable on the shares in addition the holders of the preferred securities is not paid the income is treated as are the instruments intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial purposes the preferred securities were designed to provide corporation a as discussed above the term equity credit the rating agencies focus on the impact of the with equity credit is used by the rating agencies to denote the degree to which an instrument affords the issuer more financial flexibility than commercial paper because the issuance of a particular security upon other investors preferred securities have several features that increase corporation a’s financial flexibility the rating agencies agreed that the issuance of these securities would provide some equity credit for corporation a classifying the preferred securities as equity assignment of some equity credit to the preferred securities is not inconsistent with the treatment of the preferred securities as participations in the loans which give the holders full creditor rights against corporation a this treatment however is not equivalent to in addition the for financial purposes the preferred securities are recorded a minority the minority interest amount for on corporation a's consolidated financial statements as equity_interest in subsidiary the preferred securities are shown on corporation a's consolidated balance_sheet as party debt claims but senior to shareholders' equity statement payments made with respect to these minority interests are deducted from net_earnings as separate items of expense and therefore reduce earnings per share for equity holders in the same manner as interest_expense in addition the preferred securities are not counted as shares in measuring corporation a's earnings per share ratios a separate category of obligation--junior to- third on the income the preferred securities have relatively long maturities and are subordinated to senior debt ability to defer interest payments in addition the issuer has the tam other factors other factors that may be relevant in classifying an instrument as either debt or equity for federal_income_tax purposes include the following convertibility of the instrument into stock of the issuer an equity characteristic not have a conversion feature the preferred securities do in this case a sinking_fund a debt characteristic no sinking_fund provision in this case there is contingent payments an equity characteristic there are no contingent payments on the preferred securities in this case ability of the issuer to obtain loans from outside lending institutions a debt characteristic corporation a can borrow from outside lending institutions in this case it appears that failure of the debtor to repay on the due_date or to seek a postponement an equity characteristic llc has made the scheduled payments on the preferred securities in this case corporation a based on the facts of this case and the factors described if the preferred securities are treated as issued by above corporation a directly the preferred securities should be treated as debt for tax purposes issue whether the transactions that involve the issuance of the preferred securities and the subsequent lending of the proceeds to corporation a lack economic_substance sec_163 allows a deduction for interest_paid or accrued on however in order to be and bealor v commissioner tcmemo_1996_435 indebtedness within the taxable_year deductible the interest_expenses must be the result of transactions that have economic_substance wexler 31_f3d_117 acm partnership v commissioner wl part and rev’g in part tcmemo_1997_115 in which the court_of_appeals held that the economic_substance_doctrine precluded the taxpayer from deducting certain losses attributable to transactions involving contingent installment notes sheldon v commissioner t c for example see united_states v cir aff’gq in a series of see also 3d cir tam-111320-98 in wexler the court determined that while sec_163 does the taxpayer in wexler not expressly require that the transactions that gave rise to deductions have a business_purpose or profit_motive nevertheless case law establishes that the sham_transaction doctrine bars interest deductions under sec_163 if the underlying transaction does not have a business_purpose or profit_motive took deductions for interest_paid on repo to maturity transactions involving the sale and repurchase of government securities interest_deduction and the income from the transactions were taken into account in different taxable years and the mismatching of the deduction and income caused the income to be deferred for a second taxable_year incurring the debt obligations was the tax benefits of deducting the in many of the cases upon which the interest on the obligations court relied the court found that a key requirement is that the interest obligation be economically substantive defined in every decision benefit to mean that the transaction have a potential non-tax the court determined that the only reason for wexler f 3d pincite the the taxpayers in sheldon entered into eleven transactions involving sales and repurchases of u s treasury bills determined that although ten of these eleven transactions were real and had actually occurred the transactions were lacking in the requisite economic_substance and denied the interest deductions the court the sheldon court found that the taxpayers' sole objective was to obtain the interest_deduction for transactions that had locked-in losses with no potential for any profit transactions were structured at year end to accommodate the mismatching of the income and deductions thus creating a large tax_benefit in addition the l oans or other financing transactions will merit respect and it has no purpose substance or utility apart from the expected give rise to deductible_interest only if there is some tax- independent purpose for the transactions interest is not deductible if the underlying transaction is a-sham or if however the ability to profit is tax consequences overall inquiry into purpose substance and utility determined that although the transactions at issue were real transactions were entered into solely for the tax benefits and therefore lacked the purpose substance and utility required for the deduction a part of the the court sheldon pincite t c the in bealor the tax_court reiterated that the substance of the underlying debt must be genuine in order for interest to be deductible under sec_163 tam-111320-98 the taxpayers in bealor structured highly complex employee in its analysis of the economic_substance of the tax_court determined that the taxpayers were not leasing transactions between a fuel trucking corporation and numerous partnerships entitled to interest and loss deductions because the transactions giving rise to the claimed deductions had neither economic_substance nor a profit objective the overall transaction the court examined the real parties_in_interest the structure of the financing the taxpayers' prospects of actually making payments on their obligations arm's-length negotiations the parties' adherence to the contractual terms the reasonableness of the income projections and the introduction of new entities to buffer the existing parties from liability noted that where a debt transaction is not conducted at arm's-length by two economically self-interested parties or where a debt is incurred in ‘peculiar circumstances indicating that it will not be paid memo pincite we have disregarded that debt for tax purposes bealor t c the court upon a realistic view of the employee_leasing transactions under the foregoing factors the tax_court in bealor found that the transactions were shams lacking in economic_substance and the parties at issue did not demonstrate that they had profit as their primary purpose or any actual and honest profit objectives asa result the tax_court held that no deductions or losses should be permitted in this situation in this case corporation a formed llc in order to issue the loans were used for general corporate securities to public investors and to lend the net_proceeds from the issuance to corporation a purposes including the repayment of outstanding indebtedness result of repayment of the indebtedness along with other financing and investing activities corporation a’s overall cost of capital declined corporation a’s debt equity ratio decreased from gg period during which the preferred securities were issued additionally based on the information provided to hh for the as a based on the facts submitted the transactions involving the issuance of the preferred securities appear to have economic_substance the available information indicates that corporation a entered into the transactions to obtain funds at lower costs and to reduce its overall cost of capital working_capital for the retirement of outstanding debt other general corporate purposes the fact that llc earns no profit on the issuance of the preferred securities and the subsequent loans corporation a used the funds for and for see the summary of management discussion and analysis extracted from form 10-q for the quarterly period ended date tam-111320 -98 although llc is made to corporation a does not imply the transactions lack economic_substance that acts to pass through the interest earned on the loans to the preferred securities holders the underlying transactions have economic_substance be disallowed in this case whether or not corporation a as the issuer of the securities a result the interest_deduction should not is treated a tax-transparent investment vehicle as a copy of this technical_advice_memorandum is to be given to the taxpayer cited as precedent sec_6110 provides that it may not be used or -end
